Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JD (Examiner’s Initials) by Examiner John J. Dolan (Examiner’s Name) on the invoice covered by the protest attached hereto on Schedule “A” and assessed with duty at the rate of 35% ad valorem under Par. 1518 of the Tariff Act of 1930, as modified by T.D. 53865 and supplemented by T.D. 53877, consist of wrought articles the same in all material respects to those in Alpine Importers of California v. United States, C.D. 2555, and therein held dutiable at 19% ad valorem under Par. 397 of the Tariff Act of 1930, as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2555 be incorporated in these cases, and that the protest attached hereto on Schedule “A” be submitted on this Stipulation, said protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed JD by Examiner John J. Dolan on the invoice accompanying the entry covered by the involved protest, properly dutiable at the rate of 19 per centum ad valorem under paragraph 397 of the Tariff Act of 1930, as modified by T.D. 54108, as articles or wares not specially provided for, wholly or in chief value of iron or steel, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.